DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

Response to Amendment
Claim 1 has been amended; claim 3 remains cancelled. Claims 1-2, and 4-20 are pending and considered in the present Office action.

The rejections (112, 103 and double patenting) to the claims are withdrawn in view of the amendments. However, a new ground of rejection is necessitated by amendment.

Applicant’s arguments with respect to the prior art are addressed below.

Response to Arguments
Applicant amended claim 1 to include several thickness options with respect to D1 (which necessitates a 112 rejection) and a corresponding light transmittance T for each thickness option. Applicant then argues argues against the references individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant has not presented an argument considering the claimed features with respect to the combination of references. For example, Ravdel (alone) was not used to teach a relationship between a thickness D1 of the insulating layer and adjusting light transmittance T; rather, Ravdel, whose insulation layer has a thickness D1 (e.g., T1 is 1 µm-100µ, see e.g., para. [0041]), was modified by Kian and Forier to make obvious adjusting light transmittance T (see page 13 of the last Office action). Thus, applicant’s argument that Ravdel is silent about the relationship between the thickness D1 and adjusting light transmittance T is moot. Similarly, Qiu, and Doi were not used to teach make obvious the transmittance recitation; hence, applicant’s arguments that these references do not teach the transmittance recitation are also moot. 
Applicants arguments with respect to Kian and Forier are also not persuasive as they are addressed by applicant individually and not in combination with each other or Ravdel. Applicant concludes:

    PNG
    media_image1.png
    80
    638
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    52
    641
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive for the following reasons. Ravdel teaches the insulation layer 10, having a thickness T1 between 1 µm-100 µm (interpreted as the claimed D1), is cut by a laser, e.g., paras. [0041], and [0056]. Ravdel does not teach the insulation layer includes a colorant for adjusting the light transmittance of the insulation layer between, e.g., 40 % to 90 %. The laser cutting performed by Ravdel to form the openings can be improved in view of Kian and Forier. As noted by applicant on page 8 of the Remarks (28 October 2021), Kian is concerned with laser cutting insulating films (i.e., polymer films). Specifically, Kian suggests incorporating various agents into the insulating layer (i.e., polymer film) to increase laser cutting speeds, see e.g., para. [0022]. Kian explains that low absorbance insulating films and thus high optical transmittance insulating films, exhibit poor cutting performance (para. [0007] and Tables 4-6); however, incorporating agents to increase optical absorbance (hence, decrease transmittance T) increases laser cutting speeds without increasing laser power, see e.g., paras. [0022], [0037] and Tables. In view of the foregoing, Kian provides motivation to include a colorant into the insulation layer of Ravdel for adjusting light transmittance T for the purpose of improving laser cutting speeds of the insulating layer. Further, Forier teaches providing a colorant to a film having a thickness of 10 µm to 150 µm (which overlaps with the thickness taught by Ravdel) and the desirable transmittance value for the colorant containing film having the thickness 10 µm to 150 µm. Specifically, Forier suggests a light transmittance value of the colorant containing film, having a thickness of 10 µm to 150 µm, is preferably 50% or lower because it leads to improved cut-ability and cutting speed, see e.g., paras. [0020], [0028]-[0032], [0044], and page 14 of the Office action, 28 June 2021. In view of the overlapping insulating film thickness of Ravdel (1 µm to 100 µm, para. [0041]) and Forier (10 µm to 150 µm, para. [0044]), one of ordinary skill in the art would be motivated to include a colorant (as suggested by Kian and Forier) in the insulating layer of Ravdel having a thickness D1, and to adjust the light transmittance T to 50% or lower under the expectation of improved cut-ability. Contrary to applicant’s conclusion, the combination of references suggests a desirable transmittance value (i.e., 50 % or less, see Forier), adjusted by the addition of colorant (Forier and Kian), to a particular film thickness (i.e., 10 µm to 150 µm, see Forier) to improve the laser cutting of the insulating film.

For the same reasons detailed above, the Double Patenting rejections are not persuasive. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the thickness D1 … is within a range of 1 µm-30 µm” (line 16), and the claim also recites “for the thickness D1 … within a range of 1 µm-8 µm” (line 18) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. It is noted claim 1 includes two more narrower recitations in line 20 and lines 22-23, respectively. For the sake of examination, the examiner assumes the following thickness and transmittance values, i.e., the thickness of the insulation layer is 12 µm to 30 µm, and the light transmittance is adjusted to be in a range of 30 % to 80% via a colorant (thereby reading on claims 1, 12, and 13).  Claims 2, and 4-20 are also rejected because they depend from the rejected claim.
Regarding Claims 12 and 13, independent claim 1 recites the light transmittance T is in a range of 30 % to 80 %, while dependent claims 12 and 13 recite light transmittance values outside the range required in claim 1 (e.g., 15 %, 90 %, et.). Thus, the claimed range of light transmittance is unclear. As noted above, the examiner assumes the following transmittance value, i.e., the light transmittance is in a range of 30 % to 80% (thereby reading on claims 12, and 13 and properly depending from claim 1).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. For example, claim 1 recites the light transmittance T is in a range of 30 % to 80 %, while claims 12 and 13 recite light transmittance values outside the range required in claim 1 (e.g., 15 %, 90 %, et.). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravdel (US 2012/0315537), in view of Qiu (US 2018/0301709), Kian et al. (US 2016/0185087), and Forier et al. (US 2016/0107425), hereinafter Ravdel, Qiu, Kian, and Forier (all of record).
Regarding Claim 1, Ravdel teaches a current collector (1) comprising an insulation layer (10), a conductive layer (30, 40, 50) at least located on at least one surface of the insulation layer (10), e.g., upper surface as annotated in Fig. 1 below, and the current collector (1) is provided with a plurality of holes (60) penetrating through the current collector, see e.g., Fig. 1.
Regarding Claims 1, 4, 5, and 14, Ravdel may further be modified by Qiu to teach the additional features of claims 1, 4, 5, and 14; annotated Fig. 1 of Ravdel is included below to point out the additional features of claims 1, 4, 5, and 14.
The dot-dot line surrounding the surface of insulation layer 10 represents a surface of the conductive layer (30, 40, 50) facing toward the insulation layer (10), while the dot-dash line surrounding the surface of the conductive layer (30, 40, 50) represents a surface of the conductive layer facing away from the insulation layer (10). 

    PNG
    media_image3.png
    866
    1636
    media_image3.png
    Greyscale

The insulation layer 10 of Ravdel is covered by a metal conductive layer (30, 40, 50).
The metal conductive layer (30, 40, 50) covers the entire surface of the insulation layer 10, see e.g., Fig. 1, paras. [0057], and [0060]. Ravdel does not teach a first protective layer selected from a group consisting aluminum oxide (relevant to instant claims 1, and 4), or a second protective layer selected from a group consisting of aluminum oxide (relevant to claim 5), with respect to the conductive layer (30, 40, 50) and the insulation layer (10). However, Qiu teaches a composite current collector comprising an insulation layer (1) with a conductive layer (3) at least located on at least one surface of the insulation layer (1), see e.g., para. [0011] and Fig. 1. Qiu suggests including a first protective layer (4) on a surface of the conductive layer (3) facing away from the insulation layer (1) to prevent the metal conductive layer (3) from being oxidized, and a second protective layer (2) on a surface of the conductive layer (3) facing towards the insulation layer (1) to improve the bonding performance of the conductive layer (3) to the insulation layer (1). See e.g., paras. [0011]-[0018]. The first protective layer (4) is made of a metal oxide selected from a group consisting aluminum oxide (see e.g., [0020]) and the second protective layer (2) is made of metal oxide selected from a group consisting of aluminum oxide, see e.g., paras. [0016], and [0020]. The first protective layer (4) has a thickness D3 (i.e., 10 nm to 100 nm, see e.g., para. [0020]). The second protective layer (2) has a thickness D3’ (i.e., 10 nm to 100 nm, see e.g., para. [0016]).
It would be obvious to one having ordinary skill in the art to cover the entire surface of the conductive layer (30, 40, 50) facing away from the insulation layer (10), represented by dot-dash line in annotated Fig. 1 of Ravdel, with a first protective layer (i.e., 4) made of aluminum oxide having a thickness D3, as suggested by Qiu, to prevent the surface of the metal (e.g., metal conductive layer 30, 40, 50 of Ravdel) from being oxidized. It would be obvious to one having ordinary skill in the art to cover the entire contact surface between the insulation layer (10) and the conductive layer (30, 40, 50), represented by the dot-dot line in annotated Fig. 1 of Ravdel, i.e., the entire surface of the conductive layer (30, 40, 50) facing towards the insulation layer 10, by a layer of aluminum oxide having a thickness of D3’, to improve the bonding performance of the conductive layer (30, 40, 50) and the insulation layer (10) of Ravdel, as suggested by Qiu. 
Annotated Fig. 1 of Ravdel clearly shows the modification of Ravdel with Qiu teaches a three-layer laminated conductive structure. That is, the dot-dot line (location of the second protective layer, 2, suggested by Qiu), the conductive layer (30, 40, 50 of Ravdel), and the dot-dash line (location of the first protective layer, 4, suggested by Qiu) form the claimed three-layer laminated conductive structure. This three-layer laminated conductive structure is disposed on an upper surface of the insulation layer 10 (annotated in Fig. 1 above), a lower surface of the insulation layer 10 (annotated in Fig. 1 above), and on wall surfaces of the plurality of holes (annotated in Fig. 1 above). 
Points selected within the thickness ranges presented by Qiu teaches a thickness D3 of the first protective layer (4) is greater than a thickness D3’ of the second protective layer (2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I. Further, it would be obvious to one having ordinary skill in the art to select the values within each range of D3 and D3’, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (i.e., disclosed thickness ranges of D3 and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B.
Regarding Claims 1, 12, and 13, Ravdel teaches the insulation layer 10, having a thickness T1 between 1 µm-100 µm (interpreted as the claimed D1), is cut by a laser, e.g., paras. [0041], and [0056]. Ravdel does not teach the insulation layer includes a colorant for adjusting the light transmittance of the insulation layer between, e.g., 30 % to 80%, or 15 % to 90 %. However, Ravdel teaches the plurality of holes in the insulation layer (10) are cut using a laser, see e.g., para. [0056]. The laser cutting performed by Ravdel to form the openings can be improved in view of Kian and Forier. Kian is concerned with cutting insulating layers (e.g., polymer films) using lasers (e.g., CO2 lasers). Specifically, Kian suggests incorporating various agents into the insulating layer (i.e., polymer film) to increase laser cutting speeds, see e.g., para. [0022]. Kian explains that low absorbance insulating films, and thus high optical transmittance insulating films, exhibit poor cutting performance (para. [0007] and Tables 4-6); however, incorporating agents to increase optical absorbance (hence, decrease transmittance T) increases laser cutting speeds without increasing laser power, see e.g., paras. [0011], [0022], [0027], [0037]-[0038] and Tables. In view of the foregoing, Kian provides motivation to include a colorant into the insulation layer of Ravdel for adjusting light transmittance T for the purpose of improving laser cutting speeds of the insulating layer. Further, Forier, also concerned with CO2 laser cutting resin films, teaches transparent resin films result in decreased cuttability, where a high quality cut may not be obtained, para. [0020]. As such, the resin film includes a colorant for adjusting the light transmittance, T, to improve cuttability and cutting speed, see e.g., paras. [0020], [0028]-[0032]. The resin film preferably has a total light transmittance of 50% or lower to achieve significantly improved cuttability and cutting speed, see e.g., paras. [0020], and [0025]. It is noted that Forier contemplates films having a thickness of 10 µm to 150 µm, see e.g., para. [0044]. In view of the foregoing, Forier suggests a light transmittance value of the colorant containing film, having a thickness of 10 µm to 150 µm, is preferably 50% or lower because it leads to improved cut-ability and cutting speed. In view of the overlapping insulating film thickness of Ravdel (1 µm to 100 µm, para. [0041]) and Forier (10 µm to 150 µm, para. [0044]), one of ordinary skill in the art would be motivated to include a colorant (as suggested by Kian and Forier) in the insulating layer of Ravdel having a thickness D1, and to adjust the light transmittance T to 50% or lower under the expectation of improved cut-ability and cutting speed of the insulating film with the CO2 laser. The transmittance disclosed in the prior art overlaps with the claimed range or is close, thus obvious in view of MPEP 2144.05, I, recited above under the rejection of claim 1.
Regarding Claims 2 and 11, the modification of Ravdel with Qiu teaches a part of the conductive layer (30, 40, 50) located on the at least one surface (e.g., upper surface, and/or lower surface, as annotated in Fig. 1 above) of the insulation layer (10) is partially or entirely connected to a part of the conductive layer (30, 40, 50) located on the wall surfaces (annotated in Fig. 1) of the plurality of holes (60), see e.g., Figs, 1 and 10. 
Further regarding claim 2, each of the plurality of holes (60) has an aperture in a range of 0.001 mm to 3 mm (e.g., 0.5 micrometers to 1000 micrometers, see e.g., para. [0063]) and two adjacent holes of the plurality of holes has a spacing in a range of 0.2 mm to 5 mm (e.g., D1 or D2 is 0.1 to 40 mm, see e.g., para. [0046] and Fig. 2). Finally, Ravdel teaches an area ratio of the plurality of holes to an entire surface of the conductive layer located on one surface of the insulation layer is 0.1 % to 30 %, see e.g., 10 % to 99.9 %, para. [0047]. Note that each claimed range is within the range disclosed in the prior art, thus obvious in view of MPEP 2144.05, I, recited above under the rejection of claim 1.  
Regarding Claims 7, 17, and 18, Ravdel teaches the conductive layer (30, 40, 50) has a thickness D2 (T2, T3, T4) in a range of 30 nm to 3 micrometers (or 300 nm to 2 micrometers, or 500 nm to 1.5 micrometers), e.g., 100 nm to 20 micrometers, see e.g., para. [0062]. The claimed range overlaps with the range of the prior art, or is close, thus obvious for the reasons set forth in MPEP 2144.05, I., recited above under the rejection of claim 1. 
Regarding Claims 8 and 9, Ravdel teaches an electrode plate (see e.g., Fig. 10) comprising the current collector (1) and an electrode active material layer formed on at least one surface of the current collector, see e.g., Fig. 10 and paras. [0075], [0077]. Ravdel further teaches the electrode active material (shown in Fig. 10) may completely fill and occlude the through hole of the current collector, see e.g., para. [0075]. Thus, Ravdel satisfies the claimed recitation that a part of the electrode active material layer formed on the current collector is partially or entirely connected to a part of the electrode active material layer filled in the plurality of holes.  
Regarding Claim 10, the electrode plate described by Ravdel (see rejection of claim 8) is a positive electrode plate, see e.g., para. [0078], or a negative electrode plate, see e.g., para. [0097], in an electrochemical device (i.e., a rechargeable battery, lithium ion battery, lithium polymer battery) comprising a positive electrode plate (101), a negative electrode plate (102), and a separator (103), see e.g., para. [0100].
Regarding Claims 6, 15, and 16, as noted in the rejection of claim 7, Ravdel teaches the thickness of the conductive layer D2 (T2, T3, T4) is in a range of 30 nm to 3 micrometers, e.g., 100 nm to 20 micrometers, or more specifically 1 micrometer to 15 micrometers, see e.g., para. [0062]. Further, as noted in the rejection of claim 1, Qiu teaches the thickness D3 of the first protective layer (4) is 10 nm to 100 nm, see e.g., para. [0020], while the thickness D3’ of the second protective layer (2) is 10 nm to 100 nm, see e.g., para. [0016]. Each of these ranges overlap with the claimed ranges or are merely close, hence obvious for the reasons set forth in MPEP 2144.05, I, recited under the rejection of claim 1. Further, it would be obvious to one having ordinary skill in the art to select the values within each range to satisfy D3 ≤ 0.1D2 and 1 nm ≤ D3 ≤ 200 nm, D3’ ≤ 0.1D2 and 1 nm ≤ D3’ ≤  200 nm, and 0.5D3 ≤ D3’ ≤ 0.8D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (i.e., disclosed thickness ranges of D3, and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B.
Regarding Claims 19 and 20, the modification of Ravdel with Qiu teaches a part of the three-layer conductive structure disposed on the wall surfaces of the plurality of holes is entirely connected to a part of the three-layered conductive structure disposed on the upper surface and the lower surface of the insulation layer, see annotated Fig. 1 and rejection of claim 1. Further, Ravdel teaches an electrode active material layer formed on an upper surface and a lower surface of the current collector (1), see e.g., Fig. 10 and paras. [0075], [0077]. The electrode active material (shown in Fig. 10) may completely fill and occlude the through hole of the current collector, see e.g., para. [0075]. Thus, Ravdel teaches the electrode active material layer is further filled in the plurality of holes (60), and a part of the electrode active material layer formed on the current collector is entirely connected to a part of the electrode active material layer filled in the plurality of holes, see annotated Fig. 1 and rejection of claims 8-9.

Claims 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ravdel, Qiu, Kian, and Forier, in view of Doi et al. (JP 2003-031224, of record), hereinafter Doi.
Regarding Claims 2 and 11, Ravdel teaches a part of the conductive layer located on the at least one surface of the insulation layer (e.g., 30, 40 of 30, 40, 50) is partially or entirely connected to a part of the conductive layer (e.g., 50, of 30, 40, 50) located on the wall surfaces (20) of the plurality of holes (60), see e.g., Figs, 1 and 10. Specifically, the at least one surface of the insulation layer (10) comprises an upper surface (11) and a lower surface (12) of the insulation layer (10), and a part of the conductive layer located on the upper surface (e.g., 30) and the lower surface of the insulation layer (e.g., 40) is partially or entirely connected to the part of the conductive layer (e.g., 50)  located on the wall surfaces (20) of the plurality of holes (60), see e.g., Fig. 1. Further regarding claim 2, each of the plurality of holes (60) has an aperture in a range of 0.001 mm to 3 mm (e.g., 0.5 micrometers to 1000 micrometers, see e.g., para. [0063]) and two adjacent holes of the plurality of holes has a spacing in a range of 0.2 mm to 5 mm (e.g., D1 or D2 is 0.1 to 40 mm, see e.g., para. [0046] and Fig. 2). Finally, Ravdel teaches an area ratio of the plurality of holes in the first portion to an entire surface of the conductive layer located on one surface of the insulation layer is 0.1 % to 30 %, but it is unclear what an area ratio of the plurality of holes in the first portion and the second portion is with respect to the total area of the current collector. However, Doi teaches the opening ratio of the through holes is preferably 20 % to 70 % with respect to the total area of the film. When the aperture ratio is less than 20 % the weight reduction is negatively impacted; however, when the aperture ratio exceeds 70 %, the mechanical strength is lowered, see e.g., para. [0017]. It would be obvious to one having ordinary skill in the art to adjust an area ratio of the plurality of holes to an entire surface of the conductive layer located on the one surface of the insulation layer between 0.1 % to 30 %, as claimed, to balance current collector weight  and current collector mechanical strength, as suggested by Doi.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,826,072 in view of Ravdel, Doi, and Qiu (each presented earlier in the Office action). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Both the patent and instant claims include features of a support layer/insulating layer within a specified thickness, and a conductive layer which structurally form an electrode plate and current collector thereof, having an active material thereon, in an electrochemical device (positive electrode, negative electrode and an electrolyte). Further, the patent and instant claims recite features of light transmittance T within the same ranges. While the patent does not claim holes in the current collector or protective layers made of aluminum oxide of a specific thickness provided on the conductive layer, such features are obvious in view of Ravdel, Qiu and Doi. 
With respect to the holes in the current collector, Doi teaches holes formed in a composite current collector is advantageous to form a lighter current collector and allows for anchoring of the active material in the through hole such that good adhesion between the current collector and active material can be economically obtained, see e.g., para. [0017]. Further, Ravdel teaches an insulator 10 having holes therein, with a conductive layer on the surface of the insulator, results in a lighter current collector that improves specific energy and/or specific power, see e.g., para. [0006]. Thus, it would be obvious to one having ordinary skill in the art to an insulator layer having holes therein and a conductive layer on the surface of the insulator layer to achieve a lighter current collector with improved specific energy and/or specific power and improved active material adhesion by economical means.
With respect to the protective layers, the patent is modified by Ravdel and Qiu in the same way as presented in the rejection of claim 1, thereby making obvious the three-layer laminated conductive structure and features thereof, thickness and composition of the protective layers, and the area ratio.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,658,673 in view of Ravdel, Doi, Qiu, Kian and Forier (each presented earlier in the Office action). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Both the patent and instant claims include features of an electrochemical device (battery) comprising a positive electrode plate comprising a current collector and active material thereon, negative electrode plate comprising a current collector and an active material thereon and an electrolyte. Further, both require the current collectors to include an insulating layer, a conductive layer within a specified thickness range, and two protective layers on the surface of the conductive layer, such that the thickness of one of the protective layers (facing away from the insulation layer) is greater than the other protective layer (facing toward the insulation layer). The protective layers are made of aluminum oxide.
While the patent does not claim holes in the current collector, or recite features of light transmittance T within the same ranges, such features are obvious in view of Ravdel, Qiu Doi, Kian and Forier.
The holes were addressed above under the discussion of patent US 10,826,072 in view of Doi and Ravdel, thus not repeated here.
The transmittance feature would be obvious over Ravdel, Kian and Forier for the same reasons detailed under the rejection of claim 1. Ravdel teaches the insulation layer 10, having a thickness T1 between 1 µm-100 µm (interpreted as the claimed D1), is cut by a laser, e.g., paras. [0041], and [0056]. The ‘673 patent does not teach the insulation layer includes a colorant for adjusting the light transmittance of the insulation layer between, e.g., 30 % to 80%, or 15 % to 90 %. However, Ravdel teaches the plurality of holes in the insulation layer (10) are cut using a laser, see e.g., para. [0056]. The laser cutting performed by Ravdel to form the openings can be improved in view of Kian and Forier. Kian is concerned with cutting insulating layers (e.g., polymer films) using lasers (e.g., CO2 lasers). Specifically, Kian suggests incorporating various agents into the insulating layer (i.e., polymer film) to increase laser cutting speeds, see e.g., para. [0022]. Kian explains that low absorbance insulating films, and thus high optical transmittance insulating films, exhibit poor cutting performance (para. [0007] and Tables 4-6); however, incorporating agents to increase optical absorbance (hence, decrease transmittance T) increases laser cutting speeds without increasing laser power, see e.g., paras. [0011], [0022], [0027], [0037]-[0038] and Tables. In view of the foregoing, Kian provides motivation to include a colorant into the insulation layer of Ravdel for adjusting light transmittance T for the purpose of improving laser cutting speeds of the insulating layer. Further, Forier, also concerned with CO2 laser cutting resin films, teaches transparent resin films result in decreased cuttability, where a high quality cut may not be obtained, para. [0020]. As such, the resin film includes a colorant for adjusting the light transmittance, T, to improve cuttability and cutting speed, see e.g., paras. [0020], [0028]-[0032]. The resin film preferably has a total light transmittance of 50% or lower to achieve significantly improved cuttability and cutting speed, see e.g., paras. [0020], and [0025]. It is noted that Forier contemplates films having a thickness of 10 µm to 150 µm, see e.g., para. [0044]. In view of the foregoing, Forier suggests a light transmittance value of the colorant containing film, having a thickness of 10 µm to 150 µm, is preferably 50% or lower because it leads to improved cut-ability and cutting speed. In view of the overlapping insulating film thickness of Ravdel (1 µm to 100 µm, para. [0041]) and Forier (10 µm to 150 µm, para. [0044]), one of ordinary skill in the art would be motivated to include a colorant (as suggested by Kian and Forier) in the insulating layer of Ravdel having a thickness D1, and to adjust the light transmittance T to 50% or lower under the expectation of improved cut-ability and cutting speed of the insulating film with the CO2 laser. 
Further, it would be obvious to one having ordinary skill in the art to select the values within the claimed range to satisfy D3 ≤ 0.1D2 and 1 nm ≤ D3 ≤ 200 nm, D3’ ≤ 0.1D2 and 1 nm ≤ D3’ ≤  200 nm, and 0.5D3 ≤ D3’ ≤ 0.8D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (disclosed thickness ranges of D3, and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B. The features of light transmittance would be obvious in view of Kian and Forier for the same reasons as noted earlier.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,714,757 in view of Ravdel, Doi, Qiu, Kian and Forier (each presented earlier in the Office action). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Both the patent and instant claims include features of an electrochemical device (battery) comprising a positive electrode plate comprising a current collector and active material thereon, negative electrode plate comprising a current collector and an active material thereon and an electrolyte. Further, both require the current collectors to include an insulating layer, a conductive layer within a specified thickness range, and two protective layers on the surface of the conductive layer, such that the thickness of one of the protective layers is greater than the other protective layer. The protective layers are made of aluminum oxide. The main difference between the patent and instant claims is that the protective layer facing away from the insulation layer is greater than the protective layer facing toward the insulation layer in the instant claims, while the protective layer facing toward the insulation layer is greater than the protective layer facing away from the insulation layer in the patent. However, Qiu teaches a composite current collector comprising an insulation layer (1) with a conductive layer (3) at least located on at least one surface of the insulation layer (1), see e.g., para. [0011] and Fig. 1. The conductive layer (3) includes a first protective layer (4) provided on a surface of the conductive layer (3) facing away from the insulation layer (1), wherein the first protective layer (4) is made of a metal oxide selected from a group consisting aluminum oxide (see e.g., [0020]) and a second protective layer (2) provided on a surface of the conductive layer (3) facing towards the insulation layer (1), wherein the second protective layer (2) is made of metal oxide selected from a group consisting of aluminum oxide, see e.g., para. [0016]. The first protective layer (4) has a thickness D3 (i.e., 10 nm to 100 nm, see e.g., para. [0020]). The second protective layer (2) has a thickness D3’ (i.e., 10 nm to 100 nm, see e.g., para. [0016]). The first protective layer (4) functions to prevent oxidation of the metallic conductive layer (3), while the second protective layer (2) improves bonding of the conductive layer (3) to the insulation layer (1), making it more difficult for the conductive layer (3) to fall off, see e.g., para. [0016]. Points selected within the thickness ranges presented by Qiu teaches a thickness D3 of the first protective layer (4) is greater than a thickness D3’ of the second protective layer (2), as claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I. Further, it would be obvious to one having ordinary skill in the art to select the values within each range of D3 and D3’ to satisfy D3 is greater than D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (disclosed thickness ranges of D3 and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B. Further, it would be obvious to one having ordinary skill in the art to select the values within the claimed range to satisfy D3 ≤ 0.1D2 and 1 nm ≤ D3 ≤ 200 nm, D3’ ≤ 0.1D2 and 1 nm ≤ D3’ ≤  200 nm, and 0.5D3 ≤ D3’ ≤ 0.8D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (disclosed thickness ranges of D3, and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B.
Although the “three-layer laminated conductive structure” is not detailed above it is suggested by Ravdel as modified by Qiu as described in the rejection of claim 1. Additional features, such as light transmittance T, would be obvious in view of Ravdel, Kian and Forier as described in the double patenting rejection of U.S. Patent No. 10,658,673 in view of Ravdel, Doi, Qiu, Kian and Forie.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-9, 11-24 of U.S. Patent No. 10,749,184 in view of Ravdel, Doi, Qiu, Kian and Forier (each presented earlier in the Office action). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The features of U.S. Patent 10,749,184 not claimed in the instant application are obvious over Ravdel, Qiu Doi, Kian and Forier for the same reasons already detailed in this Office action. In short, features of the holes in the current collector are obvious in view of Ravdel, Qiu and Doi, the protective layer locations, materials and thicknesses thereof are obvious in view of Qiu and MPEP 2144.05, while features of light transmittance are obvious in view of Kian and Forier for the same reasons detailed above. The main difference between the patent and instant claims is that the protective layer facing away from the insulation layer is greater than the protective layer facing toward the insulation layer in the instant claims, while the protective layer facing toward the insulation layer is greater than the protective layer facing away from the insulation layer in the patent. However, Qiu teaches a composite current collector comprising an insulation layer (1) with a conductive layer (3) at least located on at least one surface of the insulation layer (1), see e.g., para. [0011] and Fig. 1. The conductive layer (3) includes a first protective layer (4) provided on a surface of the conductive layer (3) facing away from the insulation layer (1), wherein the first protective layer (4) is made of a metal oxide selected from a group consisting aluminum oxide (see e.g., [0020]) and a second protective layer (2) provided on a surface of the conductive layer (3) facing towards the insulation layer (1), wherein the second protective layer (2) is made of metal oxide selected from a group consisting of aluminum oxide, see e.g., para. [0016]. The first protective layer (4) has a thickness D3 (i.e., 10 nm to 100 nm, see e.g., para. [0020]). The second protective layer (2) has a thickness D3’ (i.e., 10 nm to 100 nm, see e.g., para. [0016]). The first protective layer (4) functions to prevent oxidation of the metallic conductive layer (3), while the second protective layer (2) improves bonding of the conductive layer (3) to the insulation layer (1), making it more difficult for the conductive layer (3) to fall off, see e.g., para. [0016]. Points selected within the thickness ranges presented by Qiu teaches a thickness D3 of the first protective layer (4) is greater than a thickness D3’ of the second protective layer (2), as claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I. Further, it would be obvious to one having ordinary skill in the art to select the values within each range of D3 and D3’ to satisfy D3 is greater than D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (disclosed thickness ranges of D3 and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B. Further, it would be obvious to one having ordinary skill in the art to select the values within the claimed range to satisfy D3 ≤ 0.1D2 and 1 nm ≤ D3 ≤ 200 nm, D3’ ≤ 0.1D2 and 1 nm ≤ D3’ ≤  200 nm, and 0.5D3 ≤ D3’ ≤ 0.8D3, as claimed, because the normal desire of scientists or artisans is to improve upon what is already generally known, which provides the motivation to determine where in a disclosed set of ranges is the optimum combination of ranges, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05, II., A. Finally, when there is a design need or market pressure to solve a problem (i.e., adhesion and preventive oxidation of conductive layer) and there are a finite number of identified, predictable solutions (disclosed thickness ranges of D3, and D3’), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. Thus, there is motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, see MPEP 2144.05, II, B.
Although the “three-layer laminated conductive structure” is not detailed above it is made obvious by Ravdel as modified by Qiu as described in the rejection of claim 1.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,910,652 (previously rejected under copending Application No. 16/209459, which was finally published as US 10,910,652). Although the claims at issue are not identical, they are not patentably distinct from each other. The features of the patent not claimed in the instant application are obvious over Ravdel, Qiu Doi, Kian and Forier for the same reasons already detailed in this Office action. In short, features of the holes in the current collector are obvious in view of Ravdel, Qiu and Doi, the protective layer locations, materials and thicknesses thereof are obvious in view of Qiu and MPEP 2144.05, while features of light transmittance are obvious in view of Kian and Forier for the same reasons detailed above. Although the “three-layer laminated conductive structure” is not detailed above it is suggested by Ravdel as modified by Qiu as described in the rejection of claim 1. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, and 9 of U.S. Patent No. 11,024,854 (previously rejected under copending Application No. 16/209425, which was recently published as US 11,024,854). Although the claims at issue are not identical, they are not patentably distinct from each other. The features of the copending application not claimed in the instant application are obvious over Ravdel, Qiu Doi, Kian and Forier. 
Both the patent and instant claims include features of an electrochemical device (battery) comprising a positive electrode plate comprising a current collector and active material thereon, negative electrode plate comprising a current collector and an active material thereon and an electrolyte. Further, both require the current collectors to include an insulating layer, a conductive layer within a specified thickness range, and two protective layers on the surface of the conductive layer made of aluminum oxide and having a specific thickness range. While the patent does not claim holes in the current collector, such features are obvious over Ravdel, Qiu and Doi as discussed earlier in this office action. Additional features, i.e., three-layer laminated conductive structure, light transmittance T, would obvious in view of as described above in view of Ravdel and Qiu, and Ravdel, Kian and Forier, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729